Citation Nr: 1500728	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-41 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for posterior synechia left eye iritis residuals, status post-focal laser scarring and retinal repair for retinal tear and detachment right eye, and left eye retinal tear, with lattice degeneration of both eyes, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge in October 2014, at a travel board hearing in San Antonio, Texas; a transcript of that hearing is associated with the claims folder and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

During the travel board hearing, the Veteran stated that his bilateral eye disability has gotten worse. (See Board hearing transcript pages 3, 4, and 7). The last VA eye examination on record was conducted in December 2006. Based on the Veteran's statements that his bilateral eye disability has gotten worse, the Board finds that another VA examination is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA eye examination in regard to the claim for an increased rating for bilateral eye disability. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. All pertinent findings should be reported. 
	
2. After undertaking any other development deemed appropriate, readjudicate the issue on appeal of entitlement to an increased rating for bilateral eye disability. If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




